Citation Nr: 1022404	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  03-28 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for epidermophytosis 
and onychomycosis, currently rated as 10 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from October 1944 to November 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In March 2004, the Veteran was afforded a Travel Board 
hearing before a Veterans Law Judge sitting at the Los 
Angeles RO, but this Veterans Law Judge is no longer employed 
at the Board.  In June 2006, the Board remanded this case for 
the Veteran to be afforded another Travel Board hearing.  
That Travel Board hearing was conducted by the undersigned in 
September 2007.  In February 2008, the Board remanded this 
case.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).


FINDINGS OF FACT

1.  The Veteran's epidermophytosis and onychomycosis are 
productive of constant itching, but do not cause ulceration, 
extensive exfoliation or crusting, systemic or nervous 
manifestations, or symptoms which are exceptionally repugnant 
nor do they affect 40 percent of the entire body or more than 
40 percent of exposed areas affected or require constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period.

2.  The Veteran meets the schedular criteria for TDIU and the 
Veteran's service-connected disabilities preclude him from 
securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for 30 percent rating for epidermophytosis 
and onychomycosis are met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 
(2002).

2.  The Veteran is individually unemployable by reason of his 
service-connected disabilities.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

VCAA letters dated in October 2004, April 2005, and March 
2008, fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claim.  The VCAA 
letters told the claimant to provide any relevant evidence in 
the claimant's possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  Although the 
notification letter was not sent prior to the initial 
adjudication of the claimant's claim, this was not 
prejudicial to the claimant since the claimant was 
subsequently provided adequate notice and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the claimant.  

The notice requirements under 38 U.S.C.A. § 5103 underwent 
significant changes during the pendency of the Veteran's 
appeal.  The U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that, for increased rating 
claims, notice provided to the Veteran under 38 U.S.C.A. 
§ 5103 need not be "veteran specific," and that VA is not 
required to notify the Veteran that he may submit evidence of 
the effect of his worsening disability on his daily life, nor 
is VA required to notify the Veteran of diagnostic codes that 
his disability may be rated under.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Nonetheless, the 
Board notes that the VCAA notices along with the statement of 
the case (SOC) and SSOC provided information to the claimant 
relevant to the specific pertinent diagnostic codes, 
including both versions of the pertinent skin codes, as set 
forth below.  Also, in addition, in the March 2008 letter, 
the section entitled "How VA Determines the Disability 
Rating," specifically cited to the impact on employment and 
described the types of evidence which would support the 
claim.  The claimant was also told that disability rating 
range from zero to 100 percent based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment.  

In this case, the Board finds that the claimant was allowed a 
meaningful opportunity to participate in the adjudication of 
the claim and as such, the essential fairness of the 
adjudication process was not affected.  The claimant was 
provided VCAA notification and had knowledge in that regard.  
As further noted below, VA has obtained all relevant 
evidence.  Thus, even though the initial VCAA notice came 
after the initial adjudication, there is no prejudice to the 
claimant.  If any notice deficiency is present in this case, 
the Board finds that any prejudice due to such error has been 
overcome in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the United States Court of Appeals 
for Veterans Claims ("the Court") to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

The claimant's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected skin disabilities since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination reports are thorough and supported by the 
record.  These examinations are adequate as the claims file 
was reviewed, the examiners reviewed the pertinent history, 
examined the Veteran provided findings in sufficient detail, 
and provided rationale.  See Steff v. Nicholson, 21 Vet. App. 
120, 124 (2007).  Therefore, the examinations in this case 
are adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Rating for Epidermophytosis and Onychomycosis

The Veteran is currently receiving a 10 percent rating for 
epidermophytosis and onychomycosis and seeks a higher rating.  
He has been afforded several examinations by VA.  In April 
2002, the Veteran was initially examined in conjunction with 
his current claim.  He reported that he had itching, rashes, 
and peeling skin in the groin and feet/toenail areas.  
Physical examination revealed thickening and hyperkeratotic 
yellow toenails.  Also, the left first toenail was dark in 
color.  In the groin, there was a red rash with areas of 
superficial ulceration.  The Veteran related that although he 
had been treated with topical and oral medications, they did 
not offer significant relief.  

The Veteran was again examined in August 2005.  At that time, 
there were no acute rashes, eruptions, or suspicious lesions.  
On the feet, there were interdigial macerations with 
superficial white scales in a moccasin type pattern of 
distribution.  All ten toenails were thickened, 
hyperkeratotic, and discolored yellow to dark brown.  There 
were no ulcerations or ingrown toenails.  There was no 
scarring or disfigurement.  The examiner indicated that 2.5 
percent of the body was affected.  The examiner felt that 
this area involved exposed skin.  The diagnoses were chronic 
tinea pedis of both feet and chronic onychomycosis of all ten 
toenails.  Although a skin disorder of the forearms was 
indicated, the Veteran is not service-connected for a skin 
disorder of the arms.  

In May 2009, the Veteran was afforded another VA examination.  
The examiner indicated that the Veteran has a myriad of skin 
disorders; however, service connection is only established 
for epidermophytosis and onychomycosis, affecting the groin 
and feet areas respectively.  

The examiner indicated that the Veteran had symptoms due to 
his onychomycosis, including thickened toenails and flaking 
skin between his toes.  All ten toenails were affected.  In 
addition, he had constant flaking in the groin area.  The 
examiner additionally indicated that the Veteran had pruritis 
(itching) which was secondary to all skin disorders.  The 
Veteran's symptoms were noted to be "constant."  The 
examiner stated that there were no systemic symptoms.  The 
Veteran was using a topical cream on a twice daily basis.  In 
a medical addendum, the examiner indicated that the percent 
of the entire body affected by epidermophytosis was less than 
10 percent and did not involve an exposed body area.  The 
percent of the entire body affected by onychomycosis was less 
than 1 percent and did not affect an exposed area.  Copies of 
color photographs are contained in the claims file.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability); Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
this case, there has not been a material change in the 
disability level and a uniform rating is warranted.

The Board notes that the portion of the VA Rating Schedule 
that addresses the skin disorders was amended, effective 
August 30, 2002.  See 67 Fed. Reg. 49590-49599 (July 31, 
2002).  The changes were made after the Veteran's current 
claim for an increased rating for epidermophytosis and 
onychomycosis was received.  

Thus, the regulatory criteria governing the evaluation of the 
Veteran's skin disorders changed while his claim was pending.  
Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative process has 
been concluded, VA must decide which version is applicable 
unless Congress provided otherwise.  However, the effective 
date of a liberalizing law or VA issue may be no earlier than 
the date of the law or VA issue.  38 U.S.C.A. § 5110.  

Under the old regulations, under 38 C.F.R. § 4.118, 
Diagnostic Code 7806, a 10 percent rating is warranted if 
there is exfoliation, exudation, or itching, if involving an 
exposed surface or an extensive area.  A 30 percent rating is 
warranted if there is exudation or itching constant, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating is warranted if there is ulceration, or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or where the disorder is exceptionally 
repugnant.  Diagnostic Code 7813 (Dermatophytosis) was rated 
on the basis of Diagnostic Code 7806 (Eczema).

Under the new regulations, Diagnostic Code 7806 provides that 
a 10 percent rating is warranted if at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent rating is warranted if 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas are affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12- month 
period.  A 50 percent rating is warranted if more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  Or rate as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.  Diagnostic 
Code 7813 now provides that disabilities, such as the 
Veteran's, are rated either as scars or dermatitis 
(Diagnostic Code 7806), depending on the predominant 
disability.  See also Diagnostic Code 7820.

In this case, the head, face, and/or neck are not affected 
and no permanent scarring has been noted on examination.  
Thus, the Veteran should be rated under Diagnostic Code 7806.

The Board finds that the former version of Diagnostic Code 
7806 is more advantageous to the Veteran. The 
epidermophytosis and onychomycosis are productive of constant 
itching.  Under the pertinent code, a 30 percent rating is 
warranted if there is exudation or itching constant, 
extensive lesions, or marked disfigurement.  Therefore, a 30 
percent rating is warranted based on the Veteran's constant 
itching, as specifically noted on his last VA examination.  A 
higher 50 percent rating is not warranted since the skin 
disorders do not cause ulceration, extensive exfoliation or 
crusting, systemic or nervous manifestations, or symptoms 
which are exceptionally repugnant.  Turing to the new 
criteria, the skin disorders do not result in manifestations 
which warrant a higher 50 percent rating because they do not 
affect 40 percent of the entire body or more than 40 percent 
of exposed areas affected or require constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the Veteran's claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the evidence supports a higher rating of 30 percent.  

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008); aff'd, Thun v. 
Shinseki, No. 2008-7135, 2009 WL 2096205 (Cir. 2009), there 
is a three- step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's skin 
disorders with the established criteria found in the rating 
schedule for skin disorders shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology; as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his skin 
disorders.  Indeed, it does not appear from the record that 
he has been hospitalized at all for that disability.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  As noted 
below, the industrial interference is primarily from 
psychiatric disability.  Moreover, there is no evidence in 
the medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the Veteran has not shown 
in this case is that the service-connected disability's 
manifestations have resulted in unusual disability or 
impairment that has rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.


TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the purpose of one 60 percent or one 40 
percent disability in combination, disabilities resulting 
from a common etiology or a single accident will be 
considered as one disability.  38 C.F.R. § 4.16(a).  

The Veteran is service-connected for generalized anxiety 
disorder (GAD) and post-traumatic stress disorder (PTSD), 
rated together as 50 percent disabling; epidermophytosis and 
onychomycosis, rated as 30 percent disabling (per above); 
tinnitus, rated as 10 percent disabling; and bilateral 
sensorineural hearing loss, rated as non-compensable.  The 
combined rating is 70 percent.  See 38 C.F.R. § 4.25.  

Thus, the Veteran meets the schedular criteria, per 38 C.F.R. 
§ 4.16(a).  Thus, the issue is whether his service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work that is more than marginal, 
which permits the individual to earn a "living wage").  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).

For the Veteran to prevail in his claim for TDIU, the record 
must reflect circumstances, apart from non-service-connected 
conditions, that place him in a different position than other 
veterans who meet the basic schedular criteria.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.

The ultimate question is whether the Veteran, in light of his 
service-connected disorders, is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  See Van Hoose.

The Veteran is unemployed and has been for years.  In 
addition, he is of advanced age as he is over 90 years old.  
However, his inability to obtain and retain employment is not 
due solely to his age.  Rather, his psychiatric impairment 
renders him unemployable according to VA examiners.  See 
September 8, 2005 VA psychiatric examination and 
September 19, 2005 medical addendum; March 20, 2007 VA 
psychiatric examination.  The September 2005 VA examiner 
stated that the Veteran was unable to work due to several 
factors identified as his age, his need to attend to his 
wife, and his psychological symptoms.  However, the 
subsequent examinations reported that he was unemployable due 
to his GAD and PTSD.  The March 2007 examination indicated 
that the Veteran was completely incapacitated due to his GAD 
and PTSD.  Further, the recent May 2009 VA skin examination 
noted that the Veteran had dementia which tends to show that 
he is not capable of performing the mental acts required by 
employment due to his psychiatric impairment, reasonably 
considered associated with his service-connected GAD and 
PTSD.  

In viewing the medical evidence of record, as well as the 
Veteran's statements, the Board finds that TDIU is warranted.  
The Veteran's disabilities considered together, particularly 
his service-connected GAD and PTSD, preclude employment.  
Accordingly, a TDIU is warranted.




ORDER

A 30 percent rating for epidermophytosis and onychomycosis is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.

TDIU is granted, subject to the law and regulations governing 
the payment of monetary benefits.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


